internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-156393-02 date date legend x state d1 d2 d3 d4 d5 d6 a b a b plr-156393-02 ira prs dear this responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x was incorporated under the laws state on d1 x elected subchapter_s status effective d2 on d3 a transferred a shares of x stock to ira thereby terminating x’s s_corporation_election on d3 neither x its officers nor its shareholders were aware that the x stock was transferred to an ineligible shareholder on or about d4 x’s interim chief financial officer discovered that shares of x stock had been issued to ira upon a subsequent review of x’s records x’s attorneys discovered that on d3 a also transferred b shares of x stock to prs an ineligible shareholder on d5 b an individual shareholder acquired the x stock held by prs on d6 x redeemed the x stock held by ira x represents that the circumstances resulting in the termination of x’s s_corporation_election on d3 were inadvertent x also represents that x and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning x and the shareholders of x agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual plr-156393-02 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation sec_1362 revrul_92_73 1992_2_cb_224 holds that a_trust qualified as an individual_retirement_account under sec_408 is not a permitted s_corporation shareholder under sec_1361 revrul_92_73 further states that if a shareholder inadvertently causes a termination of an s_corporation by transferring stock to a_trust that qualifies as an ira under sec_408 the shareholder may request relief under sec_1362 sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusions based solely on the facts submitted and the representations made we conclude that x's s_corporation_election under sec_1362 was terminated on d3 because ineligible shareholders held shares of x we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 therefore pursuant to sec_1362 x will be treated as an s_corporation from d3 and thereafter provided that x’s subchapter_s_election is not otherwise terminated under sec_1362 accordingly x’s shareholders in determining their federal tax_liability must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 this ruling is null and void if the requirments of this paragraph are not met except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation plr-156393-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s dianna k miosi dianna k miosi chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
